DETAILED ACTION
	This office action is in response to the amendment filed on July 27, 2022.  In accordance with this amendment, claims 6-10, 29, 36, and 39 have been amended.
Claims 1-41 remain pending and are now in condition for allowance, with claims 1, 32, and 39 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on July 26, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 1-41 are allowed over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the closest prior art (see INTL Search Report and Written Opinion, cited PTO-892 form reference A-E dated June 23, 2022) does not expressly teach or reasonably suggest, in combination, each claim limitation as arranged and as a whole found in independent device claims 1 and 32.  Substantially the same method features (for the device) are found in objected-to independent claim 39.  In particular, there is no clear teaching or reasonable suggestion for a optical waveguide structure to feature:

-a nonlinear optical material having a second order nonlinear coefficient for a second order nonlinear susceptibility in which the second order nonlinear coefficient changes with a direction of light propagation;
-wherein a light propagating in a first direction through a first portion of the nonlinear optical waveguide has a first sign of the second order nonlinear coefficient for a nonlinear optical interaction of the light with the nonlinear optical material in the first portion of the nonlinear optical waveguide and the light propagating in a second direction through a second portion of the nonlinear optical waveguide has a second sign of the second order nonlinear coefficient for the nonlinear optical interaction of the light with the nonlinear optical material in the second portion of the nonlinear optical waveguide; and
-wherein the light generated in a first location of the nonlinear optical interaction occurring in the first portion of the nonlinear optical waveguide propagates to a second location in the second portion of the nonlinear optical waveguide and has a phase walk-off between the first location and the second location that is an odd multiple of 180 degrees (emphasis on the phase walk-off being intentional).

	These specific combination of features for independent claim 1, and considering the context of Applicant’s original specification and drawings, are not found expressly or reasonably suggested by the closest prior art of the current record.  Substantially similar features (note again the context of the invention as a whole) are recited by additional independent claims 32 and 39.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to any independent claim 1, 32, or 39 based on the requirements of 35 U.S.C. 103. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 11-12), filed July 27, 2022, with respect to the amendments to address each issue from the Quayle Action as mailed on June 23, 2022, have been fully considered and are persuasive.  Based on the amendments to the claims on July 27, 2022, all issues from the Quayle Action have been obviated.  Claims 1-41 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874
August 1, 2022